Fourth Court of Appeals
                                  San Antonio, Texas
                                         April 2, 2019

                                     No. 04-18-00512-CR

                                EX PARTE Steven ROBLES

                  From the 175th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2015CR1302-W1
                      Honorable Catherine Torres-Stahl, Judge Presiding


                                        ORDER
Sitting:      Sandee Bryan Marion, Chief Justice
              Rebeca C. Martinez, Justice
              Patricia O. Alvarez, Justice
              Luz Elena D. Chapa, Justice
              Irene Rios, Justice
              Beth Watkins, Justice
              Liza A. Rodriguez, Justice

        On March 18, 2019, appellant filed a pro se “Motion for En Banc Reconsideration of
Appellant/Defendants [sic] Designation of Transcripts Withholdings, Court Reporter’s, Court
Recorders [sic] and Clerks [sic] Records for Habeas Corpus Appeal Rehearing,” seeking a copy
of the appellate record. We granted that relief on February 12, 2019, and on February 13, 2019,
we mailed appellant a copy of the clerk’s record and supplemental clerk’s record. In our
February 12, 2019 order, we noted appellant’s court appointed attorney, David McLane, certified
that he provided a copy of the appellate record to appellant. Additionally, in our March 8, 2019
order, we reiterated that we mailed appellant a copy of the clerk’s record and supplemental
clerk’s record and confirmed there is no reporter’s record in this case. For these reasons, we
DENY appellant’s motion for en banc reconsideration.




                                                   _________________________________
                                                   Beth Watkins, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of April, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court